DETAILED ACTION
This communication is in response to the claims filed on 12/10/2019. 
Application No: 16/708,690.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/OR additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 
Brian J. Cromarty on July 02, 2021. 
The claims have been amended as follows:
The listing of claims will replace all prior versions of claims in the application.

LISTING OF CLAIMS

(Currently Amended) An apparatus comprising:
a camera configured to capture a color image for a field of view and a polarimetric data of the field of view wherein the polarimetric data is generated in response to a polarizer array layer, wherein the polarimetric data includes four 4x4 basic calculation units to form a 16 pixels calculation unit and wherein the polarimetric data further includes angle of linear polarization and degree of linear polarization for an image of the field of view;
a processor configured to generate a polarization plus color frame in response to the polarimetric data and the color image of the field of view and to perform a neural network function in response to the color image,  and the polarization plus color frame to generate a depth map of the field of view; and
a vehicle controller configured to perform an advanced driving assistance function and to control a vehicle movement in response to the depth map.
(Original) The apparatus of claim 1 wherein the color image includes a monochromatic green image of the field of view, a monochromatic red image of the field of view and a monochromatic blue image of the field of view.
(Cancelled) 
(Currently Amended)The apparatus of claim 1 wherein the is implemented on top of a common color filter array.
(Cancelled)
(Original) The apparatus of claim 1 wherein the color image includes RGB light color information.
(Cancelled) 
(Original) The apparatus of claim 1 further including a memory configured to receive the depth map from the processor and to store the depth map.
(Currently Amended) A method performed by a processor comprising:
receiving a color image of a field of view from a camera;
receiving a polarimetric data of the field of view from a polarimetric camera wherein the polarimetric data is generated in response to a polarizer array layer, wherein the polarimetric data includes four 4x4 basic calculation units to form a 16 pixels calculation unit and wherein the polarimetric data further includes angle of linear polarization and degree of linear polarization for an image of the field of view;
generating a polarization plus color frame in response to the polarimetric data and the color image of the field of view and to
, the polarization plus color frame, and the polarimetric data; and
performing a vehicle control operation to control a vehicle in response to the depth map.
(Cancelled)
(Original) The method of claim 9 including receiving a lidar depth cloud of the field of view from a lidar and comparing the depth map to the lidar depth cloud to reaffirm the depth map.
(Original) The method of claim 9 further including controlling a steering of a host vehicle in response to the vehicle control operation.
(Original) The method of claim 9 wherein the depth map is used by a vehicle controller to perform an assisted driving algorithm.
(Currently Amended) The method of claim 9 wherein the color image and the polarimetric data are captured by the [[
(Original) The method of claim 9 wherein the color image includes a monochromatic green image of the field of view, a monochromatic red image of the field of view and a monochromatic blue image of the field of view.
(Currently Amended) The method of claim 9, wherein the is generated in response to a four pixel blue calculation unit, a four pixel red calculation unit and a four pixel green calculation unit and at least one polarization value for each of the four pixel blue calculation unit, the four pixel red calculation unit and the four pixel green calculation unit.
(Cancelled)
(Original) The method of claim 9 wherein the color image includes RGB light color information. 
(Currently Amended) A method for performing an assisted driving operation comprising:
receiving a first polarimetric data of a first field of view wherein the first polarimetric data is generated in response to a polarizer array layer, wherein the first polarimetric data includes four 4x4 basic calculation units to form a 16 pixels calculation unit and wherein the first polarimetric data further includes angle of linear polarization and degree of linear polarization for an image of the first field of view;
receiving a first color image of the first field of view;
receiving a lidar depth point cloud of the first field of view;
generating a polarization plus color frame in response to the first polarimetric data and the first color image of the first field of view and
training a neural network function in response to the first polarimetric data, the polarization plus color frame, the first color image, and the lidar depth point cloud;
receiving a second color image of a second field of view and a second polarimetric data of the second field of view;
performing the neural network function to generate a depth map of the second field of view in response to the second color image and the second polarimetric data; and
performing the assisted driving operation in response to the depth map to control a vehicle.
(Currently Amended) The method for performing the assisted driving operation of claim 19 wherein the second color image and the second polarimetric data are captured by a camera having a 

*** 

Reasons for allowance
Claims 1-2, 4, 6, 8-9, 11-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a 

The representative claim 1 distinguish features are underlined and summarized below:
 	 An apparatus comprising:
a camera configured to capture a color image for a field of view and a polarimetric data of the field of view 
wherein the polarimetric data is generated in response to a polarizer array layer, wherein the polarimetric data includes four 4x4 basic calculation units to form a 16 pixels calculation unit and wherein the polarimetric data further includes angle of linear polarization and degree of linear polarization for an image of the field of view;
a processor configured to generate a polarization plus color frame in response to the polarimetric data and the color image of the field of view and to perform a neural network function in response to the color image, the polarimetric data and the polarization plus color frame to generate a depth map of the field of view; and
a vehicle controller configured to perform an advanced driving assistance function and to control a vehicle movement in response to the depth map.


The representative claim 9 distinguish features are underlined and summarized below:
A method performed by a processor comprising:
receiving a color image of a field of view from a camera;
receiving a polarimetric data of the field of view from a polarimetric camera wherein the polarimetric data is generated in response to a polarizer array layer, wherein the polarimetric data includes four 4x4 basic calculation units to form a 16 pixels calculation unit and wherein the polarimetric data further includes angle of linear polarization and degree of linear polarization for an image of the field of view;
generating a polarization plus color frame in response to the polarimetric data and the color image of the field of view and to
performing a neural network function to generate a depth map of the field of view in response to the color image, the polarization plus color frame, and the polarimetric data; and
performing a vehicle control operation to control a vehicle in response to the depth map.
 

The representative claim 19 distinguish features are underlined and summarized below:
A method for performing an assisted driving operation comprising:
receiving a first polarimetric data of a first field of view wherein the first polarimetric data is generated in response to a polarizer array layer, wherein the first polarimetric data includes four 4x4 basic calculation units to form a 16 pixels calculation unit and wherein the first polarimetric data further includes angle of linear polarization and degree of linear polarization for an image of the first field of view;
receiving a first color image of the first field of view;
receiving a lidar depth point cloud of the first field of view;
generating a polarization plus color frame in response to the first polarimetric data and the first color image of the first field of view and
training a neural network function in response to the first polarimetric data, the polarization plus color frame, the first color image, and the lidar depth point cloud;
receiving a second color image of a second field of view and a second polarimetric data of the second field of view;
performing the neural network function to generate a depth map of the second field of view in response to the second color image and the second polarimetric data; and
performing the assisted driving operation in response to the depth map to control a vehicle.


 	 
Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly other independent claims 9 and 19 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References 
The closest combined references of DITTY, KAZEMZADEH and Stanley teaches following:
 	DITTY (US 20190258251 A1) teaches that autonomous driving is one of the world's most challenging computational problems. Very large amounts of data from cameras, RADARs, LIDARs, and HD-Maps must be processed to generate commands to control the car safely and comfortably in real-time. This challenging task requires a dedicated supercomputer that is energy-efficient and low-power, complex high-performance software, and breakthroughs in deep learning AI algorithms. To meet this task, the present technology provides advanced systems and methods that facilitate autonomous driving functionality, including a platform for autonomous driving Levels 3, 4, and/or 5. In preferred embodiments, the technology provides an end-to-end platform with a flexible architecture, including an architecture for autonomous vehicles that leverages computer vision and known ADAS techniques, providing diversity and redundancy, and meeting functional safety standards. The technology provides for a faster, more reliable, safer, energy-efficient and space-efficient System-on-a-Chip, which may be integrated into a flexible, expandable platform that enables a wide-range of autonomous vehicles, including cars, taxis, trucks, and buses, as well as watercraft and aircraft. 
 
KAZEMZADEH (US 20160065938 A1) teaches system a system and method for multiview, multispectral, polarimetric, light-field, and high dynamic range imaging in a concurrent manner specifically capturing information at different spectral bands and light polarizations simultaneously. The present system and method is capable of (1) concurrent imaging of multiple spectral bands (including spectral bands beyond the visible region of the electromagnetic spectrum), proportional or greater than the number of filters used in the device, (2) concurrent imaging of multiple light polarizations (Stokes vectors), (3) acquiring images at different point-of-view of the same scene and/or object that allow for topographical reconstruction, (4) concurrent imaging of the multiple depth of fields that allow for light-field imaging, and (5) concurrent imaging of multiple simulated exposures of the detector that allow for high dynamic range imaging, all at the same time using a single sensor in the same imaging system enclosure.
 
Stanley (US 20200182988 A1) teaches that methods, devices and systems provide improved detection, sensing and identification of objects using modulated polarized beams. An example polarization sensitive device includes an illumination source, and a modulator to produce output beams in which polarization states or polarization parameters of the output beams are modulated to produce a plurality of modulated polarized beams. The device further includes a polarization sensitive detector positioned to receive a reflected portion of modulated polarized beams after reflection from an object and to produce information that is indicative of modulation and polarization states of the received beams. The information can be used to enable a determination of a distance between the polarization sensitive device and the object, or a determination of a polarization-specific characteristic of the object. 

 	However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular, 
wherein the polarimetric data is generated in response to a polarizer array layer, wherein the polarimetric data includes four 4x4 basic calculation units to form a 16 pixels calculation unit and wherein the polarimetric data further includes angle of linear polarization and degree of linear polarization for an image of the field of view;
a processor configured to generate a polarization plus color frame in response to the polarimetric data and the color image of the field of view and to perform a neural network function in response to the color image, the polarimetric data and the polarization plus color frame to generate a depth map of the field of view; and
a vehicle controller configured to perform an advanced driving assistance function and to control a vehicle movement in response to the depth map.

DITTY teaches that very large amounts of data from cameras, RADARs, LIDARs, and HD-Maps must be processed to generate commands to control the car safely and comfortably in real-time; but failed to teach one or more limitations including, 
 wherein the polarimetric data is generated in response to a polarizer array layer, wherein the polarimetric data includes four 4x4 basic calculation units to form a 16 pixels calculation unit and wherein the polarimetric data further includes angle of linear polarization and degree of linear polarization for an image of the field of view;
a processor configured to generate a polarization plus color frame in response to the polarimetric data and the color image of the field of view and to perform a neural network function in response to the color image, the polarimetric data and the polarization plus color frame to generate a depth map of the field of view; and
a vehicle controller configured to perform an advanced driving assistance function and to control a vehicle movement in response to the depth map.

KAZEMZADEH and Stanley alone or in combination failed to cure the deficiency of DITTY.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method and apparatus for generating a three-dimensional point cloud generation using a polarimetric camera in a drive assistance system equipped vehicle. Further, a processor configured to perform a neural network function in response to the color image and the polarimetric data to generate a depth map of the field of view, and a vehicle controller configured a perform an advanced driving assistance function and to control a vehicle movement in response to the depth map. 
Further, various advanced driver-assistance systems (ADAS) typically use sensors such as LiDAR, radar and cameras to detect and map the area surrounding the host vehicle. LiDARs have limited spatial resolution and require using active illumination of the field of view by a due to high costs, bulky mechanical build, mechanical scanning mechanisms and other moving parts. It would be desirable to overcome these problems to provide a method and apparatus for an ADAS system to detect and present three-dimensional point cloud for use by an ADAS equipped motor vehicle. The present disclosure cures the above described problems.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.


Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645